Citation Nr: 0613707	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  04-14 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1965 through 
December 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDING OF FACT

The veteran has a Level I hearing acuity in both his right 
and left ears.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA), codified 
in its pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2005), and the pertinent implementing 
regulation, codified at 38 C.F.R. §  3.159 (2005), provide 
that the VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires the VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, the VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any,  the VA will 
attempt to obtain on behalf of the claimant.  In addition, 
the VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant pursuant to the VCAA be provided "at the 
time" of, or "immediately after," the VA's receipt of a 
complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See, Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

Prior to the initial adjudication of the veteran's claim, the 
RO mailed the veteran a letter in April 2004 that provided 
the notice required under the VCAA and the implementing 
regulation.  The RO notified the veteran of its duty to 
assist him in obtaining pertinent evidence and medical 
records to support the veteran's claim as well as requested 
that the veteran submit any supporting medical records from 
private treatment.  Additionally, the RO informed the veteran 
as to what the evidence must show to establish entitlement.  
The RO also requested that the veteran identify any relevant 
records and/or additional supporting information or evidence, 
and submit authorizations to the RO so that the RO could 
obtain the records or other evidence on his behalf.  
Therefore, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.

The Board further notes that the veteran's VA outpatient 
records have been obtained.  Additionally, the veteran has 
been provided with two VA audiological examinations.  The 
veteran has not identified any outstanding evidence that 
could be obtained to substantiate his claim.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Ratings Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  The Ratings 
Schedule provides a table for ratings purposes (Table VI) to 
determine a Roman numeral designation (I though XI) for 
hearing impairment, established by a state-licensed 
audiologist.  Table VI includes a controlled speech 
discrimination test (Maryland CNC) and is based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average, which is the sum of the puretone 
thresholds at 1000, 2000, 3000, and 4000 Hertz divided by 
four.  See 38 C.F.R. § 4.85.  Table VII is used to determine 
the percentage evaluation by combining the Roman numeral 
designations for the hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.

Table VIa is used when the examiner certifies that the use of 
the speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
38 C.F.R. §§ 4.85(c), 4.86.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  38 C.F.R. 
§ 4.86(b).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be deprived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Following a review of the record, the Board finds that the 
probative evidence shows that the veteran is not entitled to 
a compensable rating for bilateral hearing loss. 


History and Analysis

In a June 2003 rating decision, the RO granted service 
connection for bilateral hearing loss.  The RO assigned the 
veteran a noncompensable rating for his bilateral hearing 
loss, effective from March 2003.  The veteran asserts that he 
is entitled to an initial compensable rating for his service-
connected bilateral hearing loss disability.  
On audiological examination in April 2003, evaluation of the 
right ear revealed puretone thresholds, in decibels, of 10, 
45, 65, and 65 at 1000, 2000, 3000, and 4000 Hertz, 
respectively, with a puretone threshold four frequency 
average of 46 decibels.  Audiometric evaluation of the left 
ear revealed puretone thresholds of 10, 45, 70, and 65 at 
1000, 2000, 3000, and 4000 Hertz, respectively, with a 
puretone threshold four frequency average of 48 decibels.  
Speech recognition was 94 percent in the right ear and 98 
percent in the left ear.  The examiner noted that both the 
right and left ear hearing were characterized by normal 
sensitivity from 500 to 1000 Hertz with a moderately-severe 
sensorineural loss from 2000 to 4000 Hertz.

VA audiological examination in December 2004, revealed 
puretone thresholds of 15, 50, 70, and 70 at 1000, 2000, 
3000, and 4000 Hertz, respectively, with a puretone threshold 
four frequency average of 51 decibels.  Audiometric 
evaluation of the left ear revealed puretone thresholds of 
15, 55, 70, and 75 at 1000, 2000, 3000, and 4000 Hertz, 
respectively, with a puretone threshold four frequency 
average of 54 decibels.  Speech recognition was 96 percent in 
both ears.  The examiner noted that hearing in both ears was 
characterized by normal sensitivity from 250 to 1500 Hertz 
with a moderate to severe sensorineural hearing loss from 
2000 to 8000 Hertz.  

These audiological examinations do not show the veteran to 
have an exceptional pattern of hearing loss in either ear. 
38 C.F.R. § 4.86(a) and (b).

The veteran also submitted VA outpatient records containing 
diagnoses that are consistent with the findings of the VA 
audiological examinations.  

In April 2003, under Table VI, the veteran's puretone 
threshold average of 46 decibels and speech recognition of 94 
percent indicates that his hearing acuity was Level I in the 
right ear.  The veteran's puretone threshold average of 48 
decibels and speech recognition of 98 percent indicates that 
his hearing acuity was Level I in the left ear.  

In December 2004, under Table VI, the veteran's puretone 
threshold average of 51 decibels and speech recognition of 96 
percent indicates that his hearing acuity was Level I in the 
right ear.  The veteran's puretone threshold average of 54 
decibels and speech recognition of 96 percent indicates that 
his hearing acuity was Level I in the left ear.  

Of the two examinations, the December 2004 examination report 
reveals the most severe hearing loss disability.  As noted 
above, the veteran had a Level I hearing acuity in both ears.  
Under Table VII, Level I in both ears allows for a 
noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 
6100.

The pertinent provisions of 38 C.F.R. Parts 3 and 4, 
including 38 C.F.R. § 3.321 (2005), have been considered, but 
there is no basis for an extraschedular evaluation.  The 
Board finds that the case does not present such an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular scheduler 
standards.  In this regard, it is noted that there is no 
evidence of frequent hospitalization or marked interference 
with employment due to the veteran's bilateral hearing loss.  
Therefore, referral for an increased evaluation on an 
extraschedular basis is not warranted.

Since the veteran has not met the criteria for a compensable 
rating at any time since the grant of service connection, the 
Board finds that an initial compensable evaluation for the 
veteran's bilateral hearing loss disability is not warranted.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.




____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


